Title: From George Washington to John Hancock, 28 June 1776
From: Washington, George
To: Hancock, John



Sir
New York June 28th 1776

In compliance with the request of Congress contained in your favor of the 25 Instant and my promise of Yesterday, I do myself the honor to inform you that the Cost of a Ration according to the Commissary General’s estimate from the 1st of July to the 1st of December will be from 8d. to 8½ York Currency.
Having discharged the Obligation I was under in this Instance and finding that many applications have been made for

victualling the Flying Camp, I would with all possible deference wish Congress to consider the matter well before they come to any determination upon It. Who the Gentlemen are that have made offers upon this occasion I know not, consequently my Objections to their appointment cannot proceed from personal dislike, nor have I It in view to serve Mr Trumbull the Commissary General by wishing him to have the direction of the whole supplies for his emolument, because whatever rations are taken from him, save him the trouble of supplying Provisions to the amount, without diminishing his pay, that being fixed and certain; But what Influences me, is a regard to the Public good. I am morally certain if the Business is taken out of Mr Trumbulls hands and put into anothers, that It may, and will in all probability be attended with great and many Inconveniences. It is likely, during the continuance of the War between us and Great Britain, that the Army here or part of It, and the Troops composing the Flying Camp will be frequently Joined and under the necessity of affording each other mutual aid. If this event is probable, and most certainly It is, the same confusion and disorder will result from having two Commissaries or One Commissary & one Contra[c]tor in the same Army—in the same department as did between Mr Trumbull and Mr Livingston on the coming of the former to New-York. I cannot discriminate the two cases, and not foreseeing that any good consequences will flow from the measure, but that many bad ones will, such as clashing of Interests—a contention for Stores, Carriages & many other causes that might be mentioned If hurry of Business would permit, I confess I cannot perceive the propriety of appointing a different person or any but the Commissary. I would also add, that few Armies, if any, have been better supplied than the Troops under Mr Trumbulls care in this instance which I should suppose ought to have considerable weight, especially as we have strong reasons to beleive that a large share of the misfortunes our Arms have sustained in Canada, sprang from a want of proper and necessary supplies of provisions. Mr Trumbull too I am informed, has already made provision in New Jersey for the Flying Camp which will be stationed there and employed proper persons in that Colony to transact the business Incident to his department, in obedience to my orders & his full confidence that It was to come under his management. My great desire to

see the Affairs of this important post on which so much depends, go on in an easy, smooth and uninterrupted course has led me to say thus much upon the subject, and will I hope, if I am unhappy enough to differ in opinion with Congress plead my excuse for the liberty I have taken.
I would also beg leave to mention to Congress the necessity there is of some New regulations being entered into, respecting the Chaplains of this Army. they will remember that applications were made to increase their pay which was conceived too low for their support, & that It was proposed, If It could not be done for the whole, that the number should be lessened, and one be appointed to Two Regiments with an additional allowance. This latter expedient was adopted and while the Army continued altogether at one encampment answered well, or at least did not produce many Inconveniences; But the Army now being differently circumstanced from what It then was, part here, part at Boston and a third part detached to Canada, has Induced much confusion and disorder in this Instance; nor do I know how It is possible to remedy the evil but by affixing one to each Regiment with Salaries competent to their support. no shifting, no change from one Regiment to another can answer the purpose, and in many cases It could never be done, Tho the Regiments should consent; as where detac⟨hments⟩ are composed of unequal numbers or ordered from different posts. many more Inconveniences might be pointed out, but these It is p⟨re⟩sumed will sufficiently shew the defect of the present establishment, and the propriety of an alterat⟨ion⟩—what that alteration shall be, Congress will please to determine.
Congress I doubt not will have heard of the plot that was forming among many disaffected persons in this City and Government; for aiding the King’s Troops upon their arrival. no regular plan seems to have been digested but several persons have been Inlisted and sworn to Join them—The matter I am in hopes by a timely discovery will be suppressed and put a stop to—Many Citizens & others, among whom is the Mayor, are now in confinement—the matter has been traced up to Governor Tryon & the Mayor appears to have been a principal agent or go between him and the persons concerned in It—The plot had been communicated to some of the Army, and part of my Guard engaged in It—Thomas Hicky one of them, has been tried and

by the unanimous opinion of a Court Martial is sentenced to die, having Inlisted himself and engaged others—the Sentence by the advice of the whole Council of Genl Officers will be put in execution to day at Eleven OClock—the others are not tried—I am hopefull this example will produce many salutary consequences and deter others from entering into the like traiterous practices. The Inclosed Copy of a Resolve of the Provincial Congress will shew that some of the disaffected on Long Island have taken up Arms—I have agreable to their request sent a party after them, but have not as yet been able to apprehend them, having concealed themselves in difficult woods & morasses.
General Gates set out on Tuesday with a fine wind, which has been fair ever since and would soon arrive at Albany.
I this moment received a Letter from Lt Davison of the Schuyler Armed Sloop, a Copy of which I have inclosed and to which I beg leave to refer you, for the Intelligence communicated by him. I could wish Genl Howe & his Armament not to arrive yet, as not more than a Thousand militia have yet come in, and our whole force Including the Troops at all the detached posts, & on board the Armed vessels, which are comprehended in our Returns, is but small and inconsiderable when compared with the extensive lines they are to defend and most probably the Army that he brings. I have no further Intelligence about them than what the Lieutt mentions but It is extremely probable his Accounts & conjectures are true. I have the honor to be with Sentiments of Great esteem Sir Your Most Obed. Servt

Go: Washington


P.S. I have Inclosed a Genl Return—& It may be certainly depended on that Genl Howe & fleet have sailed from Hallifax—Some of the men on board the prizes mentd in the Lts Letter were on board the Grey Hound & Saw Genl Howe.

